Name: Commission Regulation (EEC) No 3030/92 of 21 October 1992 fixing the import levies on white sugar and raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 10 . 92 Official Journal of the European Communities No L 306/37 COMMISSION REGULATION (EEC) No 3030/92 of 21 October 1992 fixing the import levies on white sugar and raw sugar the last subparagraph of Article 3 (1 ) of Council Regu ­ lation (EEC) No 1676/85 (*), as last amended by Regu ­ lation (EEC) No 2205/90 (6),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas these exchange rates being those recorded on 20 October 1992, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 61 /92 (2), and in particular Article 16 (8) thereof, Whereas the import levies on white sugar and raw sugar were fixed by Commission Regulation (EEC) No 1813/92 (3), as last amended by Regulation (EEC) No 3014/92 (4); HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 16 ( 1 ) of Regula ­ tion (EEC) No 1785/81 shall be, in respect of white sugar and standard quality raw sugar, as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 22 October 1992. Whereas it follows from applying the detailed rules contained in Commission Regulation (EEC) No 1813/92 to the information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 6, 11 . 1 . 1992, p. 19. 0 OJ No L 183, 3 . 7. 1992, p. 18 . 0 OJ No L 305, 21 . 10 . 1992, p. 8 . (*) OJ No L 164, 24. 6. 1985, p. 1 . (&lt;) OJ No L 201 , 31 . 7. 1990, p. 9 . No L 306/38 Official Journal of the European Communities 22. 10. 92 ANNEX to the Commission Regulation of 21 October 1992 fixing the import levies on white sugar and raw sugar (ECU/100 kg) CN code 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 Levy (3) 39,40 (') 39,40 (') 39,40 (') 39,40 (') 46,34 46,34 4634 0 (') The levy applicable is calculated in accordance with the provisions of Article 2 or 3 of Commission Regulation (EEC) No 837/68 . (2) In accordance with Article 16 (2) of Regulation (EEC) No 1785/81 this amount is also applicable to sugar obtained from white and raw sugar containing added substances other than flavouring or colouring matter. (3) No import levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC. However, an amount equal to the amount fixed by Regulation (EEC) No 1870/91 B to be levied in accordance with Article 101 (4) of the abovementioned Decision .